Title: From George Washington to Brigadier General Anthony Wayne, 21 June 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir
          Smiths in the Clove [N.Y.] June 21: 1779
        
        I request that you will join the Army as soon as you can. I wrote you upon this subject before we marched from Middle Brook, but as you have not arrived—It is probable my Letter has miscarried or that it

did not come to hand till very lately. I am Dr Sir with great regard Yr Most Obedt servant
        
          Go: Washington
        
      